                      Case 1:20-cv-00956-RA Document 30 Filed 01/15/21 Page 1 of 1




                                                                /


JAMES E. JOHNSON                               THE CITY OF NEW YORK                               CHRISTOPHER G. ARKO
Corporation Counsel                                                                                         Senior Counsel
                                              LAW DEPARTMENT                                                (212) 356-5044
                                                                                                       (212) 356-3509 (fax)
                                                  100 CHURCH STREET                                     carko@law.nyc.gov
                                                  NEW YORK, NY 10007



                                                                                January 14, 2021

        By ECF
        U




        Hon. Ronnie Abrams
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, NY 10007

                         Re:      Luis Amador v. City of New York , 20 Civ. 956 (RA)
                                                                    U




        Your Honor:

                       I am a Senior Counsel in the New York City Law Department, attorney for
        defendant City of New York in the above-referenced action. I write pursuant to the Court’s
        Order of December 31, 2020 directing the parties to file a proposed briefing schedule for any
        anticipated motions. Plaintiff intends to move to remand the remaining New York State law
        claim for malicious prosecution to Bronx County Supreme Court, and defendant City of New
        York intends to move to dismiss the complaint in its entirety.

                         The parties respectfully propose the following briefing schedule:

                         •     Motions to be filed on February 26, 2021
                         •     Oppositions to be filed on March 26, 2021
                         •     Replies to be filed on April 9, 2021

                         I thank the Court for its consideration herein.
Application granted. The Court adopts
the parties’ proposed briefing schedule.                                Respectfully submitted,

SO ORDERED.                                                             /s/ Christopher G. Arko

______________________                                                  Christopher G. Arko
Hon. Ronnie Abrams                                                      Senior Counsel
Jan. 15, 2021
        cc:      Andrew Laufer, Esq. (By ECF)
                 Attorney for Plaintiff
